Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 

Claims 1-20 of instant application 17/114,010 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-20 ofUS Patent 9,329,831 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-20 of US Patent 9,329,831 B2 contain the limitations ofclaims 1-20 of the instant application ‘010 and as such the 9,329,831 B2 patent anticipates claims 1-20 of the '010 instant application. 
Claims 1-20 of instant application 117/114,010 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-20 ofUS Patent 10,860,284 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-20 of US Patent 10,860,284 B2 contain the limitations ofclaims 1-20 of the instant application '010 and as such the 10,860,284 patent anticipates claims 1-20 of the '010 instant application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-20-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 17 recite the limitation “the communication interface”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                         
February 12, 2022